Case 2:15-cr-20310-MAG-APP ECF No. 131, PageID.865 Filed 03/31/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                         Case No. 15-20310
                                                Hon. Mark A. Goldsmith
vs.

KEVIN WALLER,

           Defendant.
____________________________/

                      OPINION & ORDER
 DENYING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE (Dkt.
                            109)

      This matter is before the Court on Defendant Kevin Waller’s motion for reduction

of sentence under the First Step Act (Dkt. 109). The Government filed a response (Dkt.

112), and Waller filed a reply (Dkt. 119). For the reasons that follow, the Court denies

Waller’s motion.

                                I.     BACKGROUND

      On May 21, 2015, Waller was indicted on various charges relating to his

involvement in a large-scale conspiracy to distribute cocaine and heroin. See Indictment

(Dkt. 1). Waller pleaded guilty to the following two offenses: (i) conspiracy to distribute

one kilogram or more of heroin, in violation of 21 U.S.C. § 841(a)(1); and (ii) laundering

monetary instruments, in violation of 18 U.S.C. § 1956(a)(1). Judgment (Dkt. 108). He

was sentenced to 96 months’ imprisonment on both counts, to run concurrently. Id. Waller

was also indicted in a separate action, based on his involvement with another drug-
Case 2:15-cr-20310-MAG-APP ECF No. 131, PageID.866 Filed 03/31/21 Page 2 of 4




trafficking organization that was distributing cocaine and heroin obtained in Mexico. See

United States v. Waller, No. 18-20639 (E.D. Mich.). In that case, Waller pleaded guilty to

conspiracy to possess with intent to manufacture and distribute at least five kilograms of

cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). 2/11/19 Judgment, United States

v. Waller, No. 18-20639 (Dkt. 14). He was sentenced to 96 months’ imprisonment for that

conviction, to run concurrently to the sentences imposed in the present action. Id.

                                   II.     ANALYSIS

       Waller seeks reduction of his sentence under the First Step Act. Mot. at 2 (Dkt.

109). Generally, a court may not modify a term of imprisonment once it has been imposed

except in limited circumstances. 18 U.S.C. § 3582(c). One of the exceptions to this rule

provides that “the court may modify an imposed term of imprisonment to the extent

otherwise expressly permitted by statute[.]” Id. § 3582(c)(1)(B). Waller contends that the

First Step Act provides the statutory authority necessary to reduce his sentence.

       In 2010, Congress passed the Fair Sentencing Act, Pub L. No. 111-220, 124 Stat.

2372, which was aimed at reducing the sentencing disparities between offenses involving

crack and powder cocaine. United States v. Blewett, 746 F.3d 647, 649 (6th Cir. 2013).

Specifically, the Fair Sentencing Act increased the threshold quantities of cocaine base

necessary to trigger the mandatory statutory penalty ranges set forth in 21 U.S.C. § 841(b).

Initially, the Fair Sentencing Act did not apply retroactively. Id. In 2018, however,

Congress passed the First Step Act, Pub. L. No. 115-391, § 404, 132 Stat. 5194, which

made the Fair Sentencing Act’s statutory penalty modifications retroactive. Section 404(b)

of the First Step Act expressly authorizes courts to impose reduced sentences for

                                             2
Case 2:15-cr-20310-MAG-APP ECF No. 131, PageID.867 Filed 03/31/21 Page 3 of 4




defendants convicted of “covered offenses,” as if the Fair Sentencing Act had been in effect

at the time the covered offense was committed. A “covered offense” means a violation of

a federal criminal statute, for which the statutory penalties were modified under the Fair

Sentencing Act, that was committed before August 3, 2010. Pub. L. No. 115-391, § 404(a).

       Waller is not eligible for relief under the First Step Act because he was not convicted

of a “covered offense” that was committed before August 3, 2010. The indictment in the

present case concerns conduct that occurred between 2014 and 2015. Moreover, Waller’s

sentences were imposed well after the Fair Sentencing Act went into effect.

       Additionally, there is some question whether Waller was convicted of a “covered

offense” that was modified under the Fair Sentencing Act, given that he was convicted of

offenses involving powder cocaine and heroin rather than crack cocaine. Some courts have

held that since the Fair Sentencing Act modified the statutory penalties applicable only to

crack cocaine offenses, the First Step Act does not permit reduction of sentences for

offenses involving substances other than crack cocaine, such as powder cocaine. See, e.g.,

United States v. Pubien, 805 F. App’x 727, 730 (11th Cir. 2020); United States v. Majors,

376 F. Supp. 3d 806, 808 (M.D. Tenn. 2019). But other courts have held that dual-object

conspiracies involving both crack cocaine and some other substance are considered

“covered offenses” under the First Step Act. See, e.g., United States v. Winters, 986 F.3d

942, 948 (5th Cir. 2021). The Fifth Circuit reasoned in Winters that whether a defendant

was convicted of a “covered offense” must be determined by reference to the statute of

conviction rather than the type of substance involved. Id. This reasoning suggests that any



                                              3
Case 2:15-cr-20310-MAG-APP ECF No. 131, PageID.868 Filed 03/31/21 Page 4 of 4




conviction under 21 U.S.C. § 841(a) would be subject to modification under the First Step

Act, regardless of whether it involved crack cocaine.

       In any event, however, because Waller was not convicted for an offense committed

before August 3, 2010, he is not eligible for relief under the First Step Act.

                                  III.   CONCLUSION

       For the reasons stated above, the Court denies Waller’s motion for reduction in

sentence (Dkt. 109).

       SO ORDERED.

Dated: March 31, 2021                             s/Mark A. Goldsmith
       Detroit, Michigan                          MARK A. GOLDSMITH
                                                  United States District Judge


                             CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court's ECF System to their respective email or First
Class U.S. mail addresses disclosed on the Notice of Electronic Filing on March 31, 2021.

                                                  s/Erica Karhoff on behalf of
                                                  Karri Sandusky, Case Manager




                                              4
